Citation Nr: 0102691	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety 
reaction, currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) June 1999 rating decision which 
denied a rating in excess of 50 percent for the service-
connected anxiety reaction and TDIU.


REMAND

Effective November 9, 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is in effect for anxiety 
reaction, rated 50 percent disabling, and duodenitis, rated 
20 percent disabling; the combined disability rating is 60 
percent.

Most recently, VA psychiatric and gastrointestinal 
examinations were performed in May 1999 (with a June 1999 
addendum to the gastrointestinal examination report), 
addressing the nature and severity of impairment from the 
veteran's service-connected disabilities.  While the 
gastrointestinal examination report appears to adequately 
reflect the nature and severity of pertinent symptomatology, 
the psychiatric examination report is insufficient to rate 
the impairment from the service-connected psychiatric 
disability under the pertinent rating criteria, see Massey v. 
Brown, 7 Vet. App. 204 (1994).  Moreover, although the 
overall nature of psychiatric impairment was addressed and 
recorded on psychiatric examination in May 1999 (at which 
time a Global Assessment of Functioning (GAF) score of 48 was 
assigned), other disabilities coexisting with the service-
connected chronic anxiety disorder were diagnosed on 
examination, to wit: depression, dysthymia, and personality 
disorder.  Thus, on reexamination, to the extent possible, 
the manifestations of and impairment from the service-
connected psychiatric disability should be distinguished from 
any nonservice-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

In view of the foregoing, the Board is of the opinion that 
clarification is necessary with regard to the matter of 
whether the veteran meets the TDIU criteria listed in 
38 C.F.R. § 4.16.  Thus, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for his service-connected 
disabilities since June 1999.  After 
any necessary authorization is 
obtained, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be added to 
the claims file.

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected psychiatric disability.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the 
veteran's service-connected psychiatric 
disability, particularly as it affects 
his social and industrial adaptability.  
See Massey, 7 Vet. App. at 207.  The 
examiner should assign a GAF score and 
explain the meaning of such score, in 
compliance with Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the 
veteran's service-connected psychiatric 
disability affects his employability.  
All symptomatology and impairment 
associated with his service-connected 
anxiety disorder should be 
distinguished from any nonservice-
connected psychiatric symptomatology 
and impairment.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.

3.  After assigning the appropriate 
disability ratings for the veteran's 
service-connected disabilities, the RO 
should again review his TDIU claim, 
including consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


